Separate opinion by Mr. Chief Justioe OatoN. While I concur with my brother Bbeese, I may be permitted to make a few suggestions upon a single point in this case. It is a general rule in all criminal trials, that if, from the whole evidence, the jury entertain a reasonable doubt, it is their duty to acquit; and the reason is, that it is better that many guilty persons should be acquitted, than that one innocent person should be convicted. The bare possibility that a person about to be executed is innocent of crime, produces a shudder in every one who is not callous to all sense of justice and humanity ; and the all-pervading sentiment of civilized man demands this rule. Does humanity less demand it in a case where the defense is insanity, than where it is excusable or justifiable homicide? Is it any less revolting to an enlightened humanity to hang an innocent crazy man than one who is sane ? His very helplessness commends him to the commiseration of mankind. One who is indicted for murder says, true, I killed the man, but I did it in necessary self-defense, shall be acquitted if he can raise a reasonable doubt on this question, although the preponderance of evidence is, and the probabilities are, that he was the attacking party, and pursued his victim unto death, with malice aforethought; and shall it be said, when the same doubt exists as to the sanity of the prisoner, he shall be convicted and executed ? The very suggestion is shocking to a sense of even-handed justice. ^ The question at last returns, is the prisoner guilty or not jguilty ? If there is a reasonable doubt of his guilt, he must |jbe acquitted. If there is such doubt of malice, all agree that ;!he must have the verdict. If he was insane, there could be II ’. ¡,'no malice, and hence, to raise a' doubt of sanity is to raise a ]i doubt of malice. Sanity is as necessary to-guilt as any other j fact, and if there is a reasonable doubt of that, there must be ! a doubt of guilt. Why should there be an exception to this Í otherwise universal rule ? I can see none in reason, and it is against the fundamental principles of the law. The old common law is silent on this subject. It is only in modern times that the question has arisen, and the first who held that insan-i ity was an exception to the rule, overturned the rule itself, | but they could not abolish or destroy it. It still remains, and ■. I trust, will ever remain an immovable monument to the ‘ civilization and humanity of our age and country. It is said, insanity may be simulated. So may any other fictitious defense be got up to screen the guilty. The evidence in this case is, that it is exceedingly difficult to simulate insanity so as to avoid detection. It is but very lately that insanity has become a subject of careful scientific investigation, which has made, and is making, rapid progress. This investigation enables experts to detect simulated insanity with much more certainty than could formerly be done. Shall we ignore and denounce the results of human study and research on this subject, while we recognize and applaud the advancement of science in all other directions ? Peoples and governments in all civilized countries recognize them by the erection of vast asylums for these unfortunates, where this science can be carefully studied by those who will devote their lives' to the investigation of this subject, where very many, by careful scientific treatment, are restored, and become useful members of society. To say that men by careful study and investigation can acquire no skill on this subject, while the same study and investigation will constantly develop new truths on all other subjects, would be a daring assumption upon which we cannot consent to hang a fellow man. At • the time this question was first brought before the courts, it may be that it was in some cases difficult to detect simulated insanity, and thus the courts may have been induced to overturn the well established law to meet the apprehension, but this danger, to say the least, is very much diminished now. I am well convinced that we should adhere to the old and well established rules.of the criminal law, and that we should require, at least, as much evidence to convict a crazy man as a sane one.